
	

115 HR 5686 RH: Medicare Clear Health Options in Care for Enrollees Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 575
		115th CONGRESS2d Session
		H. R. 5686
		[Report No. 115–741, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2018
			Mr. Paulsen (for himself, Mr. Kind, Mr. Collins of New York, and Mr. Lamb) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 12, 2018Additional sponsors: Mrs. Blackburn, Mr. Fitzpatrick, and Mr. Walden
			June 12, 2018
			Reported from the Committee on Energy and Commerce
		
		June 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend title XVIII of the Social Security Act to require prescription drug plans under Medicare
			 part D to include information on the adverse effects of opioid
			 overutilization and of coverage of nonpharmacological therapies and
			 nonopioid medications or devices used to treat pain.
	
	
 1.Short titleThis Act may be cited as the Medicare Clear Health Options in Care for Enrollees Act of 2018 or the Medicare CHOICE Act of 2018. 2.Requiring Medicare part D prescription drug plans to include information on adverse effects relating to opioids and coverage of nonpharmacological therapies and nonopioid medications or devices used to treat painSection 1860D–4(a)(1) of the Social Security Act (42 U.S.C. 1395w–104(a)(1)) is amended—
 (1)in subparagraph (A), by inserting , subject to subparagraph (C), before including; (2)in subparagraph (B), by adding at the end the following new clause:
				
 (vi)For plan year 2021 and each subsequent plan year, subject to subparagraph (C), with respect to the treatment of pain—
 (I)the adverse effects of prolonged opioid use; and (II)coverage of nonpharmacological therapies, devices, and nonopioid medications—
 (aa)in the case of an MA-PD plan under part C, under such plan; and (bb)in the case of a prescription drug plan under such plan and under parts A and B.; and
 (3)by adding at the end the following new subparagraph:  (C)Targeted provision of informationA PDP sponsor of a prescription drug plan may, in lieu of disclosing the information described in subparagraph (B)(vi) to each enrollee under the plan, disclose such information through mail or electronic communications to a subset of enrollees under the plan, such as enrollees who have been prescribed an opioid in the previous two-year period..
			
	
		June 12, 2018
		Reported from the Committee on Energy and CommerceJune 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
